 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 1 of 16 Page ID #:1



     BURSOR & FISHER, P.A.
 1
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
            ykrivoshey@bursor.com
 6
 7   Attorneys for Plaintiff
 8
 9
10                          UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
     CARLOS A. JAUREGUI, on behalf of              Case No. 2:20-cv-04552
14   himself and all others similarly situated,
15
                                      Plaintiff,   CLASS ACTION COMPLAINT
16         v.
17   CHINA EASTERN AIRLINES                        JURY TRIAL DEMANDED
     CORPORATION LIMITED,
18
                                    Defendant.
19
20
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 2 of 16 Page ID #:2




 1         Plaintiff Carlos A. Jauregui (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following on the investigation of his counsel and
 3   upon information and belief, except as to Plaintiff’s allegations regarding his own
 4   actions which are based on personal knowledge.
 5                               NATURE OF THE ACTION
 6         1.     This is a class action lawsuit regarding Defendant China Eastern
 7   Airlines Corporation Limited (“China Eastern” or “Defendant”) failure to provide
 8   full refunds to customers whose flights were cancelled as a result of the coronavirus,
 9   or COVID-19.
10         2.     Given the outbreak of the coronavirus, Defendant has cancelled a vast
11   percentage of its international and United States flights. However, Defendant has, to
12   date, refused to issue refunds for flights that Defendant cancelled.
13         3.     As a result of the coronavirus pandemic, China Eastern suspended
14   flights to and from the United States.1 China Eastern’s customers who, like Plaintiff,
15   were affected by the cancellations, have sought refunds from Defendant, to no avail.2
16         4.     The United States Department of Transportation (“DOT”) has “issued
17   an Enforcement Notice clarifying, in the context of the 2019 Novel Coronavirus
18   (COVID-19) public health emergency, that U.S. and foreign airlines remain
19   obligated to provide a prompt refund to passengers for flights to, within, or from
20   the United States when the carrier cancels the passenger’s scheduled flight or makes
21   a significant schedule change and the passenger chooses not to accept the alternative
22   offered by the carrier. The obligation of airlines to provide refunds, including the
23   ticket price and any optional fee charged for services a passenger is unable to use,
24   does not cease when the flight disruptions are outside of the carrier’s control (e.g., a
25
     1
26     https://www.cnn.com/2020/02/03/business/china-eastern-coronavirus/index.html
     (last visited 5/19/20).
27   2
       https://www.nytimes.com/2020/02/04/travel/coronavirus-travel-plans.html (last
     visited 5/19/20).
28
     CLASS ACTION COMPLAINT                                                                 1
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 3 of 16 Page ID #:3




 1   result of government restrictions).”3 Indeed, the DOT’s Enforcement Notice makes
 2   perfectly clear that offering “vouchers or credits for future travel” is not an adequate
 3   or appropriate substitute for airlines’ obligations to offer refunds for cancelled
 4   flights.4
 5          5.    On May 12, 2020, the DOT issued a Second Enforcement Notice, which
 6   stated the following:
 7                (a)    The DOT reiterated that “airlines have an obligation to provide a
 8                       refund to a ticketed passenger when the carrier cancels or
 9                       significantly changes the passenger’s flight, and the passenger
10                       chooses not to accept an alternative offered by the carrier.”5
11                (b)    Online travel agencies are required to provide a “prompt refund”
12                       when “(i) an airline cancels or significantly changes a flight, (ii)
13                       an airline acknowledges that a consumer is entitled to a refund,
14                       and (iii) passenger funds are possessed by a ticket agent.”6
15                (c)    “The refund policy in place at the time the passenger purchased
16                       the ticket is the policy that is applicable to that ticket.”7
17                (d)    “Airlines and ticket agents can offer consumers alternatives to a
18                       refund, such as credits or vouchers, so long as the option of a
19
     3
       DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT
20   NOTICE CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF
21   COVID-19 (Apr. 3, 2020), https://www.transportation.gov/briefing-room/us-
     department-transportation-issues-enforcement-notice-clarifying-air-carrier-refund
22   (last accessed May 15, 2020) (hereinafter “DOT NOTICE”) (emphasis added).
     4
23     See id.
     5
       DEP’T OF TRANSP., FREQUENTLY ASKED QUESTIONS REGARDING AIRLINE TICKET
24   REFUNDS GIVEN THE UNPRECEDENTED IMPACT OF THE COVID-19 PUBLIC HEALTH
     EMERGENCY ON AIR TRAVEL 1 (May 12, 2020),
25   https://www.transportation.gov/sites/dot.gov/files/2020-05/Refunds-
26   %20Second%20Enforcement%20Notice%20FINAL%20%28May%2012%202020%
     29.pdf (last accessed May 15, 2020) (hereinafter “DOT SECOND NOTICE”).
27   6
       Id. at 2.
     7
28     Id.

     CLASS ACTION COMPLAINT                                                                  2
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 4 of 16 Page ID #:4




 1                       refund is also offered and clearly disclosed if the passenger is
 2                       entitled to a refund.”8
 3                (e)    “For airlines, ‘prompt’ is defined as being within 7 business
 4                       days if a passenger paid by credit card, and within 20 days if a
 5                       passenger paid by cash or check.”9
 6         6.     Defendant China Eastern is the second largest airline in China. China
 7   Eastern’s business was disrupted as a result of government-mandated restrictions on
 8   travel in response to the coronavirus.10
 9         7.     Plaintiff, like many other travelers, was scheduled to fly with China
10   Eastern. As part of Plaintiff’s trip, Plaintiff was to embark on a departing flight from
11   or destined for the United States: a departing flight from Los Angeles, California to
12   Shanghai, China, and a return flight from and from Shanghai to Los Angeles.
13         8.     Plaintiff purchased his flight tickets through ExploreTrip.com.
14         9.     Plaintiff’s return flight was cancelled by China Eastern due to the
15   coronavirus travel restrictions.
16         10.    Plaintiff has not been refunded by China Eastern for his cancelled flight.
17         11.    China Eastern was required by the DOT Enforcement Notice to provide
18   Plaintiff a prompt refund when it cancelled his flight.
19         12.    China Eastern also represents in its Contract of Carriage that:
20                11.4 Involuntary Refunds
21                If any circumstance under Article 3.3.1 hereof causes a
22                Passenger to apply for a refund, the amount of the refund shall
                  be:
23
24
     8
       Id. at 3 (emphasis added).
25   9
       Id. (emphasis added).
     10
26      Harry Suhartono and Anurag Kotoky, Big Three Chinese airlines Lost $2 Billion
     as Virus Kills Travel, BLOOMBERG, Apr. 29, 2020,
27   https://www.bloomberg.com/news/articles/2020-04-29/big-three-chinese-airlines-
28   lost-2-billion-as-virus-kills-travel (last accessed May 19, 2020).

     CLASS ACTION COMPLAINT                                                                 3
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 5 of 16 Page ID #:5




 1                11.4.1 If the Ticket has not been used, an amount equal to the full
                  fare and taxes with no charges for refund service;
 2
 3                11.4.2 If the Ticket has been partly used, an amount including
                  the higher between the remainder of the paid fare with the fare
 4                applicable to the used flight segments deducted and the fare of
 5                the unused flight segments, which shall not exceed the original
                  paid fare of the Ticket, and the unused taxes to be refunded with
 6                no charges for refund service.11
 7         13.    Article 3.3.1.1 cites one such involuntary refund as where China Eastern
 8   “cancels the flight on which a Passenger holds a confirmed seat.”12
 9         14.    China Eastern’s acts are in violation of the DOT’s Enforcement Notice,
10   which requires airlines to provide “a prompt refund to passengers . . . when their
11   carrier cancels the passenger’s scheduled flight.”13 The DOT Enforcement Notice
12   applies to “U.S. and foreign airlines.”14
13         15.    China Eastern’s consumers have excoriated China Eastern’s refusal or
14   failure to provide its customers with refunds. For instance, like Plaintiff, customers
15   on the website tripadvisor.com have stated:
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23
     11
24      CHINA EASTERN GENERAL CONDITIONS OF INTERNATIONAL CARRIAGE FOR
     PASSENGER AND BAGGAGE § 11.4,
25   https://us.ceair.com/newCMS/us/en/content/en_Header/headerBottom/service/Infom
26   ation/ticket/201903/t20190305_2973.html (last accessed May 19, 2020).
     12
        Id. § 3.3.3.1
27   13
        DOT NOTICE
     14
28      Id.

     CLASS ACTION COMPLAINT                                                               4
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 6 of 16 Page ID #:6




 1         May 8, 2020 Review:15
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         April 2020 Review:
13
14
15
16
17
18
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
26   15
       CHINA EASTERN REVIEWS, TRIPADVISOR,
27   https://www.tripadvisor.com/Airline_Review-d8729050-Reviews-China-Eastern-
28   Airlines#REVIEWS (last accessed May 19, 2020).

     CLASS ACTION COMPLAINT                                                       5
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 7 of 16 Page ID #:7




 1         April 2020 Review:
 2
 3
 4
 5
 6
 7
 8
 9         16.    Plaintiff brings this action on behalf of himself and the Class for

10   equitable relief and to recover damages and restitution for: (i) unjust enrichment, (ii)

11   conversion, (iii) breach of contract, (iv) money had and received, and (v) violation of

12   California’s Unfair Competition Law, California Business & Professions Code §§

13   17200, et seq.

14                                         PARTIES

15         17.    Plaintiff Carlos A. Jauregui is a citizen of the State of Arizona and

16   resides in Tucson, Arizona. Plaintiff purchased round-trip tickets from

17   ExploreTrip.com for flights on China Eastern that included flights to and from the

18   United States: a departing flight from Los Angeles, California to Shanghai, China,

19   and a return flight from Shanghai to Los Angeles. Plaintiff was to depart for

20   Shanghai on January 30, 2020, and to return to Los Angeles on February 3, 2020.

21   Plaintiff paid approximately $629.34 for the round-trip ticket. Plaintiff’s return

22   flight to Los Angeles was cancelled by China Eastern due to the coronavirus,

23   COVID-19.

24   //

25   //

26   //

27   //

28
     CLASS ACTION COMPLAINT                                                                6
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 8 of 16 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          18.   Plaintiff has not been refunded by China Eastern for his return flight.
14          19.   Defendant China Eastern Airlines Corporation Limited is a corporation
15   organized under the laws of China with its headquarters in Shanghai, China.
16   Defendant China Eastern conducts substantial business throughout the United States
17   and in the State of California.
18                              JURISDICTION AND VENUE
19          20.   This Court has subject matter jurisdiction over this action pursuant to 28
20   U.S.C. § 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005,
21   because at least one member of the Class, as defined below, is a citizen of a different
22   state than Defendant, there are more than 100 members of the Class, and the
23   aggregate amount in controversy exceeds $5,000,000 exclusive of interest and costs.
24          21.   This Court has personal jurisdiction over this action because Defendant
25   purposefully availed itself of this forum by engaging in suit-related conduct in this
26   District.
27
28
     CLASS ACTION COMPLAINT                                                                  7
 Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 9 of 16 Page ID #:9




 1         22.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because, as a
 2   foreign corporation, Defendant may be sued in any judicial district.
 3
                              CLASS ACTION ALLEGATIONS
 4         23.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
 5   23, on behalf of the following Class:
 6
                  All persons in the United States who purchased tickets for
 7                travel on a China Eastern Airlines Corporation Limited flight
 8                scheduled to operate to, from, or within the United States
                  whose flights were cancelled or were subject to a significant
 9                schedule change and not refunded (the “Class”).
10
           24.    Plaintiff also seeks to represent a subclass of all Class members whose
11
     flights were either departing from or destined for California and were either
12
     cancelled or significantly delayed by China Eastern (the “Subclass”).
13
           25.    Collectively, the Class and Subclass shall be referred to as the
14
     “Classes.”
15
           26.    Subject to additional information obtained through further investigation
16
     and discovery, the foregoing definitions of the Classes may be expanded or narrowed
17
     by amendment to the complaint or narrowed at class certification.
18
           27.    Specifically excluded from the Classes are Defendant, Defendant’s
19
     officers, directors, agents, trustees, parents, children, corporations, trusts,
20
     representatives, employees, principals, servants, partners, joint ventures, or entities
21
     controlled by Defendant, and their heirs, successors, assigns, or other persons or
22
     entities related to or affiliated with Defendant and/or Defendant’s officers and/or
23
     directors, the judge assigned to this action, and any member of the judge’s immediate
24
     family.
25
           28.    Numerosity. The members of the proposed Classes are geographically
26
     dispersed throughout the United States and are so numerous that individual joinder is
27
     impracticable. Upon information and belief, Plaintiff reasonably estimates that there
28
     CLASS ACTION COMPLAINT                                                                    8
Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 10 of 16 Page ID #:10




 1   are hundreds of thousands of individuals that are members of the proposed Classes.
 2   Although the precise number of proposed members is unknown to Plaintiff, the true
 3   number of members of the Classes is known by Defendant. Members of the Classes
 4   may be notified of the pendency of this action by mail and/or publication through
 5   Defendant’s records and those of third-party vendors.
 6         29.    Typicality. The claims of the representative Plaintiff are typical of the
 7   claims of the Classes in that the representative Plaintiff, like all members of the
 8   Classes, paid for a China Eastern flight that was cancelled, and did not receive a
 9   refund for the cancelled flight or for any consequential damages and cancelations
10   caused by the original cancelled flight. The representative Plaintiff, like all members
11   of the Classes, has been damaged by Defendant’s misconduct in the very same way
12   as the members of the Classes. Further, the factual bases of Defendant’s misconduct
13   are common to all members of the Classes and represent a common thread of
14   misconduct resulting in injury to all members of the Classes.
15         30.    Existence and predominance of common questions of law and fact.
16   Common questions of law and fact exist as to all members of the Classes and
17   predominate over any questions affecting only individual members of the Classes.
18   These common legal and factual questions include, but are not limited to, the
19   following:
20
           (a)    Whether China Eastern failed to refund purchasers of cancelled
21                flights and the consequential damages caused thereby;
22
           (b)    Whether China Eastern breached its contract with Plaintiff and members
23                of the Classes by failing to issue cash refunds for flights cancelled by
                  Defendant;
24
25         (c)    Whether China Eastern is liable to Plaintiff and the Classes for unjust
                  enrichment;
26
           (d)    Whether China Eastern unlawfully converted money from Plaintiff and
27
                  members of the Classes; and
28
     CLASS ACTION COMPLAINT                                                                 9
Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 11 of 16 Page ID #:11




 1         (e)    Whether Plaintiff and the Classes are entitled to damages, restitution,
                  equitable, injunctive, compulsory, or other relief.
 2
           31.    Adequacy of Representation. Plaintiff will fairly and adequately
 3
     protect the interests of the Classes. Plaintiff has retained counsel who are highly
 4
     experienced in complex consumer class action litigation, and Plaintiff intends to
 5
     vigorously prosecute this action on behalf of the Classes. Plaintiff has no interests
 6
     that are antagonistic to those of the Classes.
 7
           32.    Superiority. A class action is superior to all other available means for
 8
     the fair and efficient adjudication of this controversy. The damages or other
 9
     financial detriment suffered by members of the Classes is relatively small compared
10
     to the burden and expense of individual litigation of their claims against Defendant.
11
     It would, thus, be virtually impossible for members of the Classes, on an individual
12
     basis, to obtain effective redress for the wrongs committed against them.
13
     Furthermore, even if members of the Classes could afford such individualized
14
     litigation, the court system could not. Individualized litigation would create the
15
     danger of inconsistent or contradictory judgments arising from the same set of facts.
16
     Individualized litigation would also increase the delay and expense to all parties and
17
     the court system from the issues raised by this action. By contrast, the class action
18
     device provides the benefits of adjudication of these issues in a single proceeding,
19
     economies of scale, and comprehensive supervision by a single court, and presents
20
     no unusual management difficulties under the circumstances.
21
           33.    In the alternative, the Classes may be certified because:
22
                  (a)    the prosecution of separate actions by individual members of the
23
                         Classes would create a risk of inconsistent or varying adjudication
24                       with respect to individual members of the Classes that would
                         establish incompatible standards of conduct for the Defendant;
25
                  (b)    the prosecution of separate actions by individual members of the
26                       Classes would create a risk of adjudications with respect to them
27                       that would, as a practical matter, be dispositive of the interests of
                         other members of the Classes not parties to the adjudications, or
28
     CLASS ACTION COMPLAINT                                                                 10
Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 12 of 16 Page ID #:12




 1                        substantially impair or impede their ability to protect their
                          interests; and/or
 2
                   (c)    Defendant have acted or refused to act on grounds generally
 3
                          applicable to the Classes as a whole, thereby making appropriate
 4                        final declaratory and/or injunctive relief with respect to the
                          members of the Classes as a whole.
 5
 6                                   CAUSES OF ACTION

 7                                         COUNT I
                                       Unjust Enrichment
 8
            34.    Plaintiff incorporates and realleges each preceding paragraph as though
 9
     fully set forth herein.
10
            35.    Plaintiff brings this claim on behalf of himself and members of the
11
     Classes.
12
            36.    Plaintiff and the Classes conferred a benefit on Defendant in the form of
13
     monies paid to purchase airline tickets for flights that were later cancelled or subject
14
     to significant schedule change by China Eastern.
15
            37.    Defendant has knowledge of these benefits.
16
            38.    Defendant voluntarily accepted and retained these benefits. Defendant
17
     voluntarily retained the benefit of the purchase price of the tickets in addition to
18
     consequential damages resulting from the cancelation (such as the customer having
19
     to cancel the return flight).
20
            39.    Because these benefits were obtained unlawfully, namely by selling
21
     airline tickets for flights that were later cancelled by China Eastern, it would be
22
     unjust and inequitable for the Defendant to retain them without paying the value
23
     thereof.
24
                                            COUNT II
25                                          Conversion
26          40.    Plaintiff incorporates and realleges each preceding paragraph as though
27   fully set forth herein.
28
     CLASS ACTION COMPLAINT                                                                 11
Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 13 of 16 Page ID #:13




 1          41.    Plaintiff brings this claim individually and on behalf of the members of
 2   the Classes against Defendant.
 3          42.    Plaintiff and members of the Classes have an ownership right to the
 4   monies paid for the tickets for cancelled flights sold by Defendant, as well as for the
 5   consequential damages resulting therefrom.
 6          43.    Defendant has wrongly asserted dominion over the payments illegally
 7   diverted to them for the cancelled flights, and consequential damages resulting
 8   therefrom. Defendant has done so every time that Plaintiff and members of the
 9   Classes paid to purchase a ticket for a flight that was later cancelled or subject to a
10   significant schedule change by China Eastern.
11          44.    As a direct and proximate cause of Defendant’s conversion, Plaintiff
12   and members of the Classes suffered damages in the amount of the payments made
13   for each time they purchased a ticket for a flight that was cancelled or subject to a
14   significant schedule change by China Eastern, and in the amount of consequential
15   damages resulting therefrom.
16                                        COUNT III
17                                     Breach of Contract
            45.    Plaintiff incorporates and realleges each preceding paragraph as though
18
     fully set forth herein.
19
            46.    Plaintiff brings this claim on behalf of himself and members of the
20
     Classes.
21
            47.    Defendant entered into contracts with Plaintiff and members of the
22
     Classes to provide services in the form of flights in exchange for a set amount of
23
     money.
24
            48.    Plaintiff and members of the Classes performed by paying the airline
25
     ticket fees for the flights before they were cancelled.
26
            49.    Defendant has breached these contracts by retaining Plaintiff and
27
     members of the Classes’ airline ticket fees while not providing flight services.
28
     CLASS ACTION COMPLAINT                                                                  12
Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 14 of 16 Page ID #:14




 1         50.     Plaintiff and members of the Classes have suffered an injury through the
 2   payment of money for tickets while not receiving services in return.
 3                                       COUNT IV
 4                                  Money Had And Received

 5         51.     Plaintiff hereby incorporates by reference the allegations contained in

 6   all preceding paragraphs of this complaint.

 7         52.     Plaintiff brings this claim individually and on behalf of the proposed

 8   Classes against Defendant.

 9         53.     Defendant received money in the form of airline ticket fees that was

10   intended to be used for the benefit of Plaintiff and the Classes.

11         54.     Those airline ticket fees were not used for the benefit of Plaintiff and

12   the Class, and Defendant has not given back or refunded the wrongfully obtained

13   money and airline ticket fees to Plaintiff and the Classes.

14         55.     Defendant obtained money in the form of airline ticket fees that was

15   intended to be used to provide flights for Plaintiff and the Classes. However,

16   Defendant has retained all of the airline ticket fees while cancelling its flights that

17   Plaintiff and members of the Classes were supposed to be passengers on.

18                                        COUNT V
                 Violation Of California’s Unfair Competition Law (“UCL”),
19                 California Business & Professions Code §§ 17200, et seq.
20         56.     Plaintiff incorporates by reference and re-alleges herein all paragraphs
21   alleged above.
22         57.     Plaintiff brings this claim individually and on behalf of the members of
23   the proposed Subclass against Defendant.
24         58.     Pursuant to the Code of Federal Regulations, 14 C.F.R. § 259.5(b)(5),
25   Defendant was required to issue a prompt refund to Plaintiff and Subclass members
26
27
28
     CLASS ACTION COMPLAINT                                                                    13
Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 15 of 16 Page ID #:15




 1   whose flights Defendant cancelled or significantly delayed within seven days if a
 2   passenger paid by credit card and within 20 days if a passenger paid by cash or check.16
 3           59.   Defendant has failed to issue a prompt refund to Plaintiff and Subclass
 4   members.
 5           60.   By committing the acts and practices alleged herein, Defendant has
 6   violated California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§
 7   17200, et seq. as to Plaintiff and the Subclass by engaging in unlawful conduct.
 8           61.   As a direct and proximate result of Defendant’s unfair practices, Plaintiff
 9   and Subclass members were deprived of their benefit of the bargain with Defendant
10   and have suffered substantial injury in fact, and lost money and/or property. The
11   injuries suffered by Plaintiff and Subclass members include, but are not limited to, the
12   price of their flight tickets.
13           62.   Plaintiff and the other Subclass members could not have reasonably
14   avoided the injury each of them suffered.
15           63.   Pursuant to California Business and Professional Code § 17203, Plaintiff
16   and the Subclass seek an order of this Court that includes, but is not limited to, an
17   order requiring Defendant to: (a) provide restitution to Plaintiff and the other Subclass
18   members; (b) disgorge all revenues obtained as a result of violations of the UCL; and
19   (c) pay Plaintiff’s and the Subclass’ attorney’s fees and costs.
20                                    PRAYER FOR RELIEF
21           WHEREFORE, Plaintiff respectfully requests, individually and on behalf of
22   the alleged Classes, that the Court enter judgment in their favor and against
23   Defendant as follows:
24           (a)   An Order certifying the proposed Classes and appointing Plaintiff and
25                 his Counsel to represent the Classes;
26
27
     16
28        DOT SECOND NOTICE at 3.

     CLASS ACTION COMPLAINT                                                               14
Case 2:20-cv-04552-JFW-AGR Document 1 Filed 05/20/20 Page 16 of 16 Page ID #:16




 1          (b)    An Order requiring Defendant to immediately issue refunds to Plaintiff
 2                 and members of the Classes for the cost of cancelled tickets, any
 3                 cancellation fees, and consequential damages resulting therefrom;
 4          (c)    An Order of disgorgement of wrongfully obtained profits;
 5          (d)    An award of compensatory, statutory, and punitive damages, in an
 6                 amount to be determined;
 7          (e)    An award of reasonable attorneys’ fees costs and litigation expenses, as
 8                 allowable by law;
 9          (f)    Interest on all amounts awarded, as allowed by law; and
10          (g)    Such other and further relief as this Court may deem just and proper.
11                               DEMAND FOR JURY TRIAL
12          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
13    jury of any and all issues in this action so triable as of right.
14
15   Dated: May 20, 2020                       Respectfully Submitted,
16
                                               BURSOR & FISHER, P.A.
17
18                                             By:    /s/ Yeremey Krivoshey
19                                                        Yeremey Krivoshey

20                                             L. Timothy Fisher (State Bar No. 191626)
                                               Yeremey Krivoshey (State Bar No. 295032)
21                                             1990 North California Blvd., Suite 940
22                                             Walnut Creek, CA 94596
                                               Telephone: (925) 300-4455
23                                             Facsimile: (925) 407-2700
                                               E-Mail: ltfisher@bursor.com
24
                                                       ykrivoshey@bursor.com
25
                                               Attorneys for Plaintiff
26
27
28
     CLASS ACTION COMPLAINT                                                                15
